Stark App. No. 2003CA00102, 2003-Ohio-4383. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Stark County. On February 10, 2004, a notice of certified conflict was filed from the same court of appeals order as the notice filed in this case and was assigned case No. 2004^0277. Accordingly,
IT IS ORDERED by the court, sua sponte, that the copy of the court of appeals order certifying a conflict filed in this case be deemed filed as a second notice of certified conflict in case No. 2004-0277 and that appellant shall proceed as an appellant in that case.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.